Citation Nr: 0912014	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  05-27 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent prior to 
March 1, 2008, for post-operative residuals and herniated 
nucleus pulposus of the lumbar spine.  

2.  Whether the reduction of a 60 percent disability rating 
for post-operative residuals and herniated nucleus pulposus 
of the lumbar spine to a 20 percent rating, effective March 
1, 2008, was proper.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).

4.  Entitlement to service connection for diabetes mellitus, 
Type II, to include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1958 to July 1966 
and from May 1974 to June 1975.
 
This matter is on appeal from the Nashville, Tennessee, 
Department of Veterans Affairs (VA) Regional Office (RO).

As a procedural matter, additional evidence was added to the 
file since the last RO review, including duplicate VA 
treatment records, a DD-214, and a service personnel record, 
but did not include a waiver.  The Board has, accordingly, 
reviewed the additional evidence but finds that there is no 
prejudice in proceeding with consideration of this case 
without affording the RO an opportunity to review the case.  

Of note, the records were either previously submitted and 
considered by the RO or are not relevant to the claims on 
appeal.  Therefore, the Board finds that there is no 
prejudice in adjudicating the current claims without 
affording the RO an opportunity to review the additional 
evidence.

In addition, the Veteran filed claims for entitlement to 
service connection for diabetic neuropathy, hypertension, 
depression, and erectile dysfunction.  These claims have not 
been adjudicated and are, therefore, referred to the RO for 
further consideration.

The issue of entitlement to service connection for diabetes 
mellitus, Type II, due to herbicide exposure was also claimed 
in January 2008, but is already on appeal, is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Service connection for a low back disability was granted 
by rating decision dated March 1967.  The Veteran's 
disability rating was increased to 60 percent in an April 
1999 decision effective August 31, 1998.  

2.  For the period on appeal prior to March 1, 2008, the 
Veteran's low back disability was manifested by objective 
complaints of radiating pain with flare-ups; subjective 
findings included limitation of motion.  Ankylosis of the 
entire spine was not shown.

3.  In August 2007, based on objective findings obtained from 
a VA examination conducted in March 2007, the RO notified the 
Veteran of a proposal to reduce the rating for his low back 
disability from 60 percent to 20 percent.
 
4.  By rating decision in December 2007, the RO reduced the 
60 percent disability rating to 20 percent, effective March 
1, 2008.

5.  The reduction was carried out in accordance with 
applicable procedures.

6.  At the time of the reduction in December 2007, the 
Veteran's low back disability had been rated as 60 percent 
for a period greater than five years.

7.  The evidence providing the basis for the reduction was 
adequate, in view of the evidence used to establish the prior 
rating, to make it reasonably certain that the improvement 
would be maintained under the ordinary conditions of life.

8.  The record demonstrates that, at the time the RO reduced 
the 60 percent evaluation, his forward flexion was greater 
than 30 degrees but less than 60 degrees and there had been 
no periods of incapacitation during the past 12 months 
attributable to this disability. 

9.  Since March 1, 2008, forward flexion less than 30 
degrees, favorable ankylosis of the entire thoracolumbar 
spine, and incapacitating episodes lasting four weeks during 
the last twelve months have not been shown.

10.  The evidence does not show that the Veteran is unable to 
secure or follow a substantially gainful occupation due to 
his service-connected disabilities.   


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 60 percent for 
post-operative residuals and herniated nucleus pulposus of 
the lumbar spine prior to March 1, 2008, are not met.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 
3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.21, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code (DC) 5243 (2008).  

2.  The reduction of a 60 percent disability rating for post-
operative residuals and herniated nucleus pulposus of the 
lumbar spine to a 20 percent disability rating effective 
March 1, 2008 was proper.  38 U.S.C.A. § 1155, 5103(a), 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.105(e), 3.344, 
4.71a, DC 5293 (1999), DC 5243 (2008).  

3.  The criteria for entitlement to a TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.340, 3.341, 4.16 (2008).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim. 

Rating in Excess of 60 Percent for a Low Back Disability 
Prior to March 1, 2008

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  See 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2008).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the Veteran.  38 
C.F.R. § 4.3. 

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  

VA regulations require that a finding of dysfunction due to 
pain must be supported by, among other things, adequate 
pathology.  38 C.F.R. § 4.40 ("functional loss due to pain 
is to be rated at the same level as the functional loss when 
flexion is impeded"); see also Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1993).

Finally, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). Nevertheless, where the evidence contains factual 
findings that show a change in the severity of symptoms 
during the course of the rating period on appeal, assignment 
of staged ratings would be permissible.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

As an initial matter, the Board notes that the applicable 
rating criteria for the Veteran's disability rating, 38 
C.F.R. § 4.72, DC 5293, were revised effective September 23, 
2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002).  Further, the 
remaining spinal regulations were amended in September 2003.  
See 68 Fed. Reg. 51,454 (Aug. 27, 2003).

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change. See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); see also 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (April 
10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 
3.114 (2008).

In this case, however, these amendments were not enacted 
during the pendency of the appeal.  Specifically, the 
Veteran's claim was submitted in May 2004, and after the 
amendments were incorporated.  Therefore, for increased 
rating purposes, only the current regulations are applicable.  

From the time of the Veteran's claim in May 2004 until March 
1, 2008, he was rated at 60 percent for his low back 
disability.  In order to warrant a rating in excess of 60 
percent, the evidence must show unfavorable ankylosis of the 
entire spine.  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  See 38 C.F.R. § 4.71a (100 
percent under DC 5243).

In this case, a rating in excess of 60 percent is not 
warranted.  Specifically, the Board places significant 
probative value on a VA examination in July 2004.  There, the 
Veteran demonstrated a forward flexion of 60 degrees without 
pain as well as 30 degrees of extension, 30 degrees of 
bilateral flexion and 30 degrees of bilateral rotation.  
Moreover, he did not exhibit objective evidence of painful 
motion, spasm or weakness.  There were also no observed 
guarding or abnormalities of spinal contour, nor were there 
any observed postural abnormalities or fixed deformities.   

The other clinical evidence of record also does not indicate 
that he has ever experienced a fixed spinal deformity.  To 
the contrary, when the Veteran underwent an examination for 
housebound status in July 2005, he displayed the ability to 
tie his shoes.  Furthermore, he stated at different times 
throughout the period on appeal that he was able to do 
activities such as swimming and bowling.  Therefore, as 
ankylosis of the entire spine is not shown, an increased 
rating is not warranted on this basis.

The Board has also considered the impact his disability may 
have had on any neurological disorders.  Here, at his July 
2004 VA examination, the Veteran had no history of numbness, 
weakness, bladder constraints, bowel complaints or erectile 
dysfunction.  Moreover, he exhibited normal motor strength 
and substantially normal deep tendon reflexes.

In December 2004, the Veteran complained at a neurosurgery 
consultation that his back pain was bilateral and a burning 
pain that descended down the back of his legs.  Both lower 
extremities, however, had normal sensory functioning.  Deep 
tendon reflexes in the knees were also normal.  

The physical therapy sessions the Veteran underwent for 
decreased balance throughout August 2004 are notable in that 
he exhibited both neuropathy in an electromyogram (EMG) and 
diminished deep tendon reflexes in his knees and ankles.  
However, the physical therapy records attribute this to the 
Veteran's diabetic condition rather than his low back 
disability.  

Finally, at his most recent VA examination in March 2007, he 
displayed minimal radiating sensations into his legs and did 
not note any disorders secondary to neuropathy.  Therefore, 
in view of the clinical evidence, the Board concludes that a 
separate rating based on neurological involvement is not 
warranted. 

Reduction in Rating from 60 Percent to 20 Percent for a Low 
Back Disability, Effective March 1, 2008
 
In August 2007, the RO proposed to reduce the Veteran's 60 
percent disability rating based on the results of his March 
2007 VA examination.  Having received no additional evidence 
from him, the RO subsequently reduced the rating from 60 to 
20 percent in a December 2007 decision, effective March 1, 
2008.  He asserts on appeal that he is entitled to a 
disability rating in excess of 20 percent since March 1, 
2008.    

Where a reduction in an evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance must be prepared setting forth 
all material facts and reasons.  VA must also notify the 
Veteran that he has 60 days to present additional evidence 
showing that compensation should be continued at the present 
level. 38 C.F.R.
§ 3.105(e) (2008). 
 
After completing the predetermination procedures, VA must 
send a veteran written notice of the final action, which must 
set forth the reasons for the action and the evidence upon 
which the action is based.  Where a reduction of benefits is 
found warranted and the proposal was made under the 
provisions of 38 C.F.R. § 3.105(e), the effective date of the 
final action shall be the last day of the month in which a 
60-day period from the date of notice to the beneficiary of 
the final action expires.  38 C.F.R. § 3.105(i)(2) (2008). 
 
In the present case, the August 2007 notice letter contained 
a rating decision reflecting a proposed reduction of the 
schedular rating for a low back disability from 60 to 20 
percent.  The Veteran was notified of the proposed action, 
the reasons and bases therefore, and was given the required 
60 days to present additional evidence and to request a 
hearing before the RO implemented the rating reduction in 
December 2007, effective March 1, 2008.  He was notified of 
the action taken and his appellate rights in a December 2007 
letter.  As such, VA met the due process requirements under 
38 C.F.R. § 3.105(e) and (i) (2008). 
 
Next, when a rating has continued for an extended period at 
the same level (five years or more), any rating reduction is 
valid only if, after a review of the entire record of 
examinations and the medical-industrial history, it is based 
upon an examination that is at least as complete as the 
examinations that formed the basis for the original rating.  
38 C.F.R. § 3.344(a); see also Kitchens v. Brown, 7 Vet. App. 
320, 324 (1995); Brown v. Brown, 5 Vet. App. 413 (1993).  On 
the other hand, if a disability has not stabilized or is 
likely to improve, a reexamination disclosing improvement 
will be sufficient to warrant a reduction in rating.  See 
38 C.F.R. § 3.344(c).  

In this case, the Veteran's 60 percent rating had been was in 
effect for over nine years.  Consequently, the Board must 
preliminarily consider whether the evidence that served as 
the basis for the reduction was adequate, in view of the 
evidence used to establish the prior rating, to make it 
reasonably certain that the improvement will be maintained 
under the ordinary conditions of life.  See 38 C.F.R. § 
3.344(a).  Ultimately, the Board concludes that the current 
evidence is adequate under 38 C.F.R. § 3.344(a).

First, the Veteran's initial 60 percent disability rating, in 
effect since the RO's decision in April 1999, was based 
almost exclusively on a March 1999 VA examination.  There, he 
stated that he had pain in his back on a daily basis with 
numbness in his foot, and that he has a "fair amount" of 
spasm in his low back.  
A physical examination also indicated sciatic notch 
tenderness.  

Moreover, physical examination revealed 50 degrees of forward 
flexion and 5 degrees of extension.  Lateral flexion and 
rotation produced pain, but this pain was not limiting.  
Motor strength in both lower extremities was substantially 
normal, although patellar and tendoachilles reflexes were 
trace at best.  There was also decreased light touch 
sensation on the lateral half of the foot and lateral aspect 
of the distal calf.  

Although the RO did not reference the specific basis for its 
60 percent evaluation, it concluded that the Veteran had 
"pronounced" intervertebral disc syndrome with persistent 
symptoms compatible with neurological findings appropriate to 
the site of the diseased disc with little intermittent 
relief.  

In the time since the RO's increased rating, the Veteran 
underwent three VA examinations.  Following the first 
subsequent VA examination in June 2001, the RO concluded that 
the criteria for a 60 percent disability rating were no 
longer met.  However, the RO continued the 60 percent rating 
until evidence of sustained improvement was available.   

At the June 2001 VA examination, the Veteran complained of 
pain down his right leg for the past eight to nine months, 
and also has some bowel incontinence.  Upon physical 
examination, 60 degrees of flexion, 10 degrees of extension 
and 10-15 degrees of lateral bending was shown.  His deep 
tendon reflexes were reduced, but present, and strength in 
the motor extremities was substantially normal.  

The RO additionally specifically noted in its June 2001 
decision that, while the Veteran had recurring attacks of 
intervertebral disc syndrome, his symptoms were not 
characteristic of "pronounced" attacks based on the absence 
of treatment from April 1999 to 2001.  The Board notes, 
however, that he did complain in January 2001 of leg pain and 
burning.

After the next VA examination in July 2004, the RO again 
continued the Veteran's 60 percent disability rating in 
August 2004, even though he had not undergone any significant 
treatment for low back disorders.  At that examination, as 
was noted above, he demonstrated a forward flexion of 60 
degrees without pain, as well as 30 degrees of extension, 30 
degrees of bilateral flexion, and 30 degrees of bilateral 
rotation.  

Additionally, the Veteran had no noted history of numbness, 
weakness, bladder constraints, bowel complaints or erectile 
dysfunction.  Moreover, he exhibited normal motor strength 
and substantially normal deep tendon reflexes.

Finally, after a third VA examination in March 2007, the RO 
proposed in August 2007 to reduce the Veteran's disability 
rating to 20 percent.  There, he exhibited back pain with 
"really no significant leg pain."  He retained normal 
strength and senses throughout his lower extremities.  
Moreover, he displayed 45 degrees of flexion, 10 degrees of 
extension and 20 degrees of bilateral flexion and rotation.  

In view of the fact that the Veteran underwent three review 
VA examinations following the 60 percent disability rating, 
the Board concludes these examinations, when viewed as a 
whole, were full and complete and are adequate to serve as 
the basis for a reduction.  Specifically, all three 
examinations addressed the progress of the Veteran's 
mobility, motor strength and sensory response in a way that 
the RO could identify improvement.  

Moreover, the three VA examinations were conducted over 
approximately a six-year period, thereby allowing the RO an 
adequate basis upon which to conclude that the improvement in 
the Veteran's disability was not a temporary or episodic 
improvement.  Therefore, the requirements of 38 C.F.R. 
§ 3.344(a) are met, and the propriety of the reduced rating 
itself may be reviewed.  

Next, the Board must consider whether the reduction in 
disability rating to 20 percent was appropriate.  On this 
matter, the United States Court of Appeals for Veterans 
Claims (Court) has held that several general regulations are 
applicable to all rating reduction cases, without regard for 
how long a particular rating has been in effect.  

Specifically, the Court has stated that certain regulations 
"impose a clear requirement that VA rating reductions, as 
with all VA rating decisions, be based upon a review of the 
entire history of the Veteran's disability."  Brown, 5 Vet. 
App. at 420 (referring to 38 C.F.R. §§ 4.1, 4.2, 4.13).  A 
rating reduction requires an inquiry as to "whether the 
evidence reflects an actual change in the disability and 
whether the examination reports reflecting such change are 
based upon thorough examinations." Id. at 421.
 
Thus, in any rating-reduction case, not only must it be 
determined that an improvement in a disability had actually 
occurred, but also that the improvement reflects an 
improvement under the ordinary conditions of life and work.  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the Veteran.  38 C.F.R. § 4.3 (2008). 

As an initial matter, the Board notes that the applicable 
rating criteria for intervertebral disc disease used at the 
time of the RO's April 1999 decision were revised effective 
September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002).  
Further, the remaining spinal regulations were amended in 
September 2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003).  In 
fact the diagnostic code in effect in 1999, DC 5293, no 
longer exists.  

Although VA has the authority to amend the rating criteria, 
in no event shall such an amendment to the diagnostic codes 
result in a reduction to a veteran's disability rating unless 
an improvement in a veteran's disability is shown to have 
occurred.  38 U.S.C.A. § 1155.  

The VA General Counsel has determined that the RO must first 
determine if a reduction would be warranted under the pre-
amendment regulations.  If reduction is warranted under the 
pre-amendment regulations, the new reduced rating should be 
based on the amended regulations "even in cases where their 
application will result in a rating reduction greater than 
would result from application of the old rating criteria."  
VAOPGCPREC 19-92.  

Under the regulations in place in 1999, in order to warrant a 
60 percent disability rating for intervertebral disc 
syndrome, the disorder must be "pronounced;" with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc and little intermittent relief.  

As was noted above, in his March 1999 VA examination, the 
Veteran stated that he had pain in his back in a daily basis 
with numbness in his foot and that he had a "fair amount" 
of spasm in his low back.  A physical examination revealed 
sciatic notch tenderness.  Motor strength in both lower 
extremities was substantially normal, although patellar and 
tendoachilles reflexes were trace at best.  There was also 
decreased light touch sensation on the lateral half of the 
foot and lateral aspect of the distal calf.  

In order to warrant the next lower rating of 40 percent under 
the pre-amended regulations, the evidence must show 
"severe," as opposed to "pronounced," intervertebral disc 
syndrome with recurring attacks and with intermittent relief.  

In this case, the more recent VA examinations and other 
evidence indicate that the Veteran's low back condition has 
improved to the point where his disability is not 
"pronounced."  As noted above, at his March 2007 VA 
examination, he had back pain, but no significant pain or 
weakness in his lower extremities.  Although his range of 
motion has been relatively consistent throughout, he did not 
experience flare-ups and the examiner noted that he can 
perform his activities of daily living without any problems.  

Additionally, the March 2007 VA examination does not indicate 
the presence of any neuropathy.  He had a negative straight 
leg raise and normal strength throughout his lower 
extremities.  Moreover, he was sensate to light touch in all 
locations.  Therefore, based on this evidence, the Board 
concludes that the Veteran's low back disability has improved 
since 1999.  Consequently, under VAOPGCPREC 19-92, the 
adequacy of his new rating must based on the post-amendment 
regulations.  

Under the post-amendment regulations, in order to warrant a 
disability rating of 20 percent, the evidence must show: 

*	forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees, 
*	combined range of motion of the thoracolumbar spine not 
greater than 120 degrees, 
*	muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis or abnormal kyphosis, or 
*	incapacitating episodes having a total duration of at 
least two weeks, but less than four weeks, during the 
past 12 months.  (20 percent under DC 5243)

After considering the pertinent medical history as detailed 
above, the Board finds that the evidence supports reducing 
the Veteran's intervertebral disc syndrome from 60 to 20 
percent.  As noted above, at his July 2004 VA examination, he 
displayed 60 degrees of flexion without pain and a combined 
range of motion of 180 degrees.  

At his VA examination in March 2007, physical examination 
revealed 45 degrees of flexion and a combined range of motion 
of 135 degrees.  The examiner also observed no pain in his 
range of motion.  Moreover, the examiner noted that his gait 
was antalgic, but in July 2004, he displayed the ability to 
walk unaided and did not use a back brace.  In July 2004, 
there was also no observed guarding, abnormal spinal contour 
or fixed deformities.  

Next, in March 2007, the Veteran denied any incapacitating 
episodes in the last twelve months.  Therefore, in view of 
this evidence, the Board concludes that the preponderance of 
the evidence indicates that a current reduced rating of 20 
percent is appropriate.  

Finally, the Board has considered whether a rating in excess 
of 20 percent is warranted, but concludes that it is not.  In 
order to warrant a rating in excess of 20 percent for 
intervertebral disc syndrome, the evidence must show:

*	forward flexion of the thoracolumbar spine to 30 degrees 
or less; 
*	favorable ankylosis of the entire thoracolumbar spine; 
or 
*	incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 
12 months.  (40 percent under DC 5243)

As noted above, the Veteran repeatedly displayed a forward 
flexion greater than 30 degrees at his VA examinations.  
Additionally, the VA examiner in July 2004 noted no fixed 
deformity of the spine and, as mentioned above, he denied 
experiencing incapacitating episodes in the past year.  
Therefore, the Board concludes that a disability rating in 
excess of 20 percent is not warranted on these bases.  

With respect to the disability ratings both before and after 
March 1, 2008, the Board has also considered the Veteran's 
statements concerning the state of his disability.  In 
rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant. See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  See Layno, 6 Vet. App. at 470.  
However, intervertebral disc syndrome is not the type of 
disorder that a lay person can provide competent evidence on 
questions of etiology or diagnosis.  See Robinson v. 
Shinseki, No. 06-0164 (March 3, 2009).

The Board acknowledges the Veteran's belief that his symptoms 
are of such severity as to warrant a higher rating for his 
low back disability.  However, disability ratings are made by 
the application of a rating schedule which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record.  Therefore, the Board finds that 
the medical findings, which directly address the criteria 
under which the service-connected disability is evaluated, 
more probative than his assessment of the severity of his 
disabilities.

The Board also specifically recognizes the Veteran's 
complaints of persistent pain in his back.  However, pain 
alone is not a factor that would impact a disability rating 
under the relevant diagnostic codes.  Instead, as noted 
above, the Board may only consider the effect pain has on the 
relevant factors in the diagnostic code which, in this case, 
focus primarily on mobility.  In any event, with the 
exception of incapacitating episodes, DC 5243 is evaluated 
identically "with or without symptoms such as pain (whether 
or not it radiates), stiffness, or aching." 

Next, the Board has further considered the provisions of 38 
C.F.R. § 3.321(b)(1) (2008) but finds that the evidence does 
not show that the Veteran's low back disability has caused 
marked interference with employment beyond that contemplated 
by the schedule for rating disabilities, necessitated 
frequent periods of hospitalization, or otherwise renders 
impractical the application of the regular schedular 
standards.

Here, the March 2007 VA examination indicates that the 
Veteran retired approximately eleven years before.  However, 
the examiner stated that he could still perform his 
activities of daily living without any problems.  
Additionally, the evidence does not reflect that he was 
hospitalized for his low back disability.  Therefore, the 
Board finds that referral for an extraschedular evaluation 
for his low back disability under the provisions of 38 C.F.R. 
§ 3.321(b)(1) is not warranted.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  
 
In conclusion, the RO's reduction of the Veteran's low back 
disability from 60 to 20 rating, effective March 1, 2008, is 
found to be warranted by the evidence of record.  Furthermore 
a rating in excess of 60 percent prior to March 1, 2008, and 
in excess of 20 percent after March 1, 2008, is not warranted

TDIU

Next, the Veteran claims that he is entitled to total 
disability compensation.  Disability ratings are determined 
by applying the criteria set forth in VA's Schedule for 
Rating Disabilities, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002).  

Total disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1).  A total disability 
rating for compensation purposes may be assigned on the basis 
of individual unemployability: that is, when the disabled 
person is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities.  38 C.F.R. § 
4.16(a).  

In such an instance, if there is only one such disability, it 
must be rated at 60 percent or more; if there are two or more 
disabilities, at least one disability must be rated at 40 
percent or more, and sufficient additional disability must 
bring the combined rating to 70 percent or more.  Id.  

Where a veteran fails to meet the applicable percentage 
standards, an extra-schedular rating is for consideration 
where a veteran is found unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  38 C.F.R. § 4.16(b).  Individual 
unemployability must be determined without regard to any 
nonservice-connected disabilities or his or her advancing 
age.  38 C.F.R. §§ 3.341(a), 4.19.  See Van Hoose v. Brown, 4 
Vet. App. 361 (1993).  When reasonable doubt arises as to the 
degree of disability, such doubt will be resolved in a 
veteran's favor.  38 C.F.R. § 4.3.  

In this case, the Veteran is service-connected for only low 
back disability with a 20 percent disability rating.  Thus, 
the percentage criteria for TDIU are not met.  38 C.F.R. § 
4.16(a).  As he fails to meet the applicable percentage 
standards, the Board will now consider whether he is unable 
to secure or follow a substantially gainful occupation as a 
result of his service-connected disability.  As noted above, 
he told the VA examiner in March 2007 that he worked as a 
computer analyst before retiring in approximately 1996.   

In this regard, the Board notes that his professional 
expertise is in computer applications.  The available records 
concerning his educational assistance allowance indicate that 
his education is comprised of primarily computer and data 
processing subjects.  

After a review of the entire record, the Board finds that the 
evidence does not show that the Veteran's service-connected 
disability preclude more than marginal employment.  While he 
is currently unemployed, the evidence does not show that he 
is unemployable due to his service-connected disability. 

The Veteran's employment since retirement has not been 
computer oriented.  However, it does not appear that his low 
back disability has significantly affected his ability to 
work.  For example, according to a claim he filed in January 
2001, he worked full-time (approximately 55 hours per week) 
in the restaurant business from January 1996 to August 1997.  
From March 1998 to July 2000, he was employed in retail 
sales.  Throughout the course of this employment, he claimed 
to have missed a total of only five days.  Furthermore, in 
the January 2001 claim, he stated that his refusal to return 
to full-time was the reason for his termination from that 
job, rather than his physical inability to complete his 
duties.

Moreover, the Board notes an examination for housebound 
status in July 2005 observed that the Veteran walked with a 
cane, but was able to button his shirt and tie his shoes.  He 
also could leave the home 3-4 times per week to visit family 
or to go shopping.  Additionally, since the time of his most 
recent TDIU claim, a VA examiner observed in Mach 2007 that 
the Veteran could perform his activities of daily living 
without any problems. 

Furthermore, the Veteran has stated at different times 
throughout the period on appeal of being able do activities 
such as swimming and bowling.  Finally, much of his 
outpatient treatment records attribute his difficulty in 
walking and neuropathy do his nonservice-connected diabetes, 
rather than his low back disability.  

In conclusion, the Board finds that the preponderance of the 
evidence is against entitlement to TDIU.  The percentage 
criteria set forth at 38 C.F.R. § 4.16(a) have not been met, 
and the evidence does not demonstrate that the Veteran is 
unemployable due to service-connected disability.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable and the appeal is 
denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in 
June 2004 for his increased rating claim and July 2006 for 
his TDIU claim, both of which were sent prior to the initial 
RO decisions that are the subject of this appeal.  The 
letters informed him of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  He was also asked to submit evidence 
and/or information in his possession to the RO.  

The Board acknowledges that the VCAA letter sent to the 
Veteran in June 2004 in response to his increased rating 
claim does not meet the requirements of Vazquez-Flores and is 
not sufficient as to content and timing, creating a 
presumption of prejudice.  Nonetheless, such presumption has 
been overcome for the reasons discussed below.   

In this case, the Veteran was provided with correspondence 
regarding what was needed to support his increased rating 
claim.  Specifically, the June 2004 VCAA requested that he 
submit all evidence in his possession that would indicate 
that his low back disability worsened in severity, including 
descriptions of his symptoms and other involvement, extension 
and additional disability caused by his service-connected 
scar residual.  Moreover, the Veteran attended an informal 
conference with the RO in May 2006, where the requirements 
for an increased rating were discussed.

Additionally, a July 2005 statement of the case (SOC) 
informed him of the specific rating criteria used for the 
evaluation of his claim.  The SOC advised him of the rating 
considerations of 38 C.F.R. § 4.1, explaining that the 
percentage ratings assigned are based upon the average 
impairment capacity resulting from injuries and diseases and 
their residual conditions in civil occupations, and also 
presented him with the diagnostic codes used to evaluate low 
back disorders.

Following this notice, the Veteran was afforded an adequate 
amount of time to present additional evidence before the RO 
issued supplemental SOCs in April 2006 and August 2007.  
Based on the evidence above, he can be expected to understand 
from the various letters from the RO what was needed to 
support his increased rating claim.

Moreover, the Veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in his 
statements and correspondence.  Specifically, during the VA 
examination in March 2007, he discussed the signs and 
symptoms of his disability, with particular emphasis on the 
impact that the disability had on his daily life.  For 
example, he described the increased pain he felt when he was 
ambulatory.  These statements demonstrate his actual 
knowledge in understanding of the information necessary to 
support his claim for an increased rating. 

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Next, VA has a duty to assist the Veteran in the development 
of the claims.  This duty includes assisting him in the 
procurement of service treatment records, other pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, the RO has obtained the Veteran's service treatment 
records, as well as VA outpatient treatment records.  Next, 
specific VA medical examinations and opinions pertinent to 
the issues on appeal were obtained in June 2001, July 2004 
and March 2007.  Therefore, the available records and medical 
evidence have been obtained in order to make adequate 
determinations as to these claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A rating in excess of 60 percent prior to March 1, 2008, for 
post-operative residuals and herniated nucleus pulposus of 
the lumbar spine is denied.

The reduction of a 60 percent disability rating for post-
operative residuals and herniated nucleus pulposus of the 
lumbar spine to a 20 percent disability rating effective 
March 1, 2008, was proper, and a rating in excess of 20 
percent is denied. 

TDIU is denied.




REMAND

With respect to the Veteran's March 2005 claim for diabetes 
mellitus, to include as secondary to Agent Orange exposure, 
which was denied in April 2006, a Notice of Disagreement 
(NOD) was submitted in May 2006.  However, no SOC was issued 
in response to this NOD.  

It appears that review of this claim was placed in abeyance, 
pending confirmation of service in the Republic of Vietnam 
and to ascertain whether this case was subject to a stay 
pursuant to Haas v. Nicholson, 20 Vet. App. 257 (2006).  
However, these issues were not apparently resolved.  As a 
result, an SOC for his diabetes mellitus claim is still 
required.

In this case, the proper action is to REMAND the issue to the 
RO for appropriate action.  See Manlincon v. West, 12 Vet. 
App. 238, 240-41 (1999) ("[t]hus, the next step was for the 
RO to issue an SOC on the denial of the . . . claim, and the 
Board should have remanded that issue to the RO, not referred 
it there, for issuance of that SOC").  

Accordingly, the case is REMANDED for the following actions:

1.  Issue an SOC on the issue of 
entitlement to service connection for 
diabetes mellitus, to include as 
secondary to Agent Orange exposure.  

2.  The Veteran and his representative 
should be clearly advised of the need to 
file a substantive appeal if he wishes to 
complete an appeal from that 
determination.  If an appeal is 
perfected, then the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


